Citation Nr: 0635051	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
August 2001.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

A video conference Board hearing was conducted in July 2006 
during which the veteran and his wife testified regarding his 
symptomatology.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Service medical records show no complaints, treatment, or 
diagnosis of sleep apnea.

In August 2002, the veteran was tested at the Providence 
Memorial Hospital Sleep Disorder Center and was diagnosed 
with moderate sleep related respiratory impairment with mild 
oxygen desaturations, mild snoring, disrupted sleep 
architecture due to arousals, and a Beck Inventory score 
within normal limits.  It was recommended the veteran have 
nasal continuous positive airway pressure (NCPAP), sleep 
hygiene, weight reduction and a follow-up with the referring 
physician in no more than two weeks.

The veteran returned to the Providence Memorial Hospital 
Sleep Disorder Center in September 2002 with a diagnosis of 
obstructive sleep apnea.  

In July 2003, the veteran underwent testing at the VA Sleep 
Disorder Center.  The records notated the veteran was 
diagnosed with a history of obstructive sleep apnea.  The 
examiner reported the veteran presented with a significant 
response to the NCPAP at +14 centimeters of water pressure.  
Sleep efficiency was below normal limits.  The examiner 
recommended a NCPAP unit with a mask, humidifier and chin 
strap, +14 centimeters of water pressure, weight reduction, 
sleep hygiene, and follow-up evaluations at 6 months and 1 
year intervals to adjust the NCPAP pressure.

At his July 2006 Board hearing, the veteran testified he had 
a sleeping problem since approximately 1998, that his wife 
informed him that he snored loudly, was restless, and he 
would stop breathing while sleeping  The veteran told his 
wife it was probably because he was in a high stress unit 
that was always deploying.  The veteran stated after he 
retired his sleep problems continued and his wife encouraged 
him to seek medical help.  A 2002 sleep study confirmed the 
veteran had sleep apnea.  He further testified he was tired 
most of the day and if he sat down for too long, he would 
fall asleep.  The veteran's wife said that when he fell 
asleep and stopped breathing, she would count to see how long 
it would take for him to begin breathing again.  The veteran 
stated he had a deviated septum and underwent surgery to 
correct the problem but it did not seem to help.  

The veteran submitted a July 2004 letter from Dr. Jamison who 
opined the deviated septum could have been a contributing 
factor in the veteran's obstructive sleep apnea.

The Board finds that an examination, to include a medical 
opinion, is necessary to make a decision on the claim for 
service connection.  VA will provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; but (3) does not contain sufficient 
medical evidence for VA to make a decision.  38 U.S.C.A. § 
5103A(d)(2) (West 2002).  The Board finds that the veteran 
meets all three criteria for an examination and medical 
opinion.  Accordingly, the case is REMANDED for the following 
action:

Schedule the veteran for a VA examination 
to ascertain the etiology of any current 
sleep apnea condition.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  Following the examination, 
the examiner must opine whether it is as 
likely as not (i.e., is there a 50/50 
probability) that the disability had its 
onset in service.  A complete rationale 
must be provided for any opinion offered.  
If the examiner cannot provide an opinion 
without engaging in speculation, that 
fact must be noted and an explanation why 
provided.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


